By the Court.

Lumpkin, J.
delivering the opinion.
I would stale briefly in this case, that Daniel B. Smith, the defendant, sold to his father Austin Smith, the claimant, a part of the lot of land levied on in 1850. The consideration proven to have been paid was $120, for three hundred and forty acres sold, one hundred and fifty acres having been previously purchased by Daniel Smith his brother. Daniel B. Smith was largely indebted when the sale was made to his father; but all the indebtedness existing at the time, has been discharged. Daniel B. Smith, the vendor and debtor, not only remained in possession up to 1854, when the present debt was contracted, which is now sought to be levied; but up to the time even when the levy was made. There was proof showing that the land was worth more than the price for which it was sold by the defendant. The property having been found subject, a motion for a new trial was made upon two grounds, namely; the refusal of the Court to charge as requested by claimant’s counsel and for charging *380the contrary thereof to be the law. And secondly, that the verdict was against evidence.
The charge requested was, “that a subsequent creditor has no right to complain of badges of fraud that existed before his debt was contracted.” This the Court refused to give, because it did not embrace all the facts applicable to the case. It is conceded, that if a vendor make an absolute conveyance of land and continue in possession, it is a badge of fraud, as against creditors. Had Daniel B. Smith abandoned the occupancy of this land before this debt was contracted, counsel might very properly have asked the charge which he did. But Daniel B. Smith not only remained in possession to the time when the debt was contracted, but to the date of the judgment and the levy. The badge continuing then required explanation as against the subsequent debt, as well as against debts existing at the time of the sale. Indeed the presumption is stronger in favor of the new debts than the old; for they may be supposed to have been contracted, upon the credit given to the defendant on account of his possession and apparent ownership of the property. 1 American Leading Cases, 40, 65; 8 Wheaton, 228, 252. We need not express our opinion as to the proof in this case. There was evidence going to show, that the land was not sold for a full price. There was testimony of the continuing possession of the vendor; of the relationship of the debtor and claimant. Enough taken together to sustain the verdict. Questions of fraud, are peculiarly for the jury, and and we cannot say that the Court manifestly erred in refusing to disturb their verdict.
Judgment affirmed.